PER CURIAM
Defendant appeals his convictions for delivery and possession of controlled substances. ORS 475.992(1) and (4). He assigns as error the denials of his motions to controvert and the affidavit supporting the search warrant, to suppress physical evidence, and to obtain discovery of an internal investigation report concerning the conduct of the state trooper who conducted the “sting” operation.
We reject the first two assignments of error without discussion. We write only to explain that we have reviewed the sealed record and agree with the trial judge that the report contains neither exculpatory evidence nor information that would have been useful for cross-examination.
Affirmed.